In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-19-00394-CV


                            IN THE INTEREST OF H.P. III, A CHILD

                             On Appeal from the 100th District Court
                                     Childress County, Texas
                    Trial Court No. 10,964, Honorable Stuart Messer, Presiding

                                         February 20, 2020

                       ORDER OF ABATEMENT AND REMAND
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant, Father, appeals from the trial court’s order adjudicating parentage and

terminating his parental rights to his child, H.P. III.1 The petition to terminate was filed by

appellee, Mother, and not by a governmental entity. Now pending before this Court is

Father’s motion requesting that we appoint counsel to represent him on appeal. We

remand the cause to the trial court for further proceedings.




        1To protect the privacy of the parties involved, we will refer to the appellant as “Father,” to the
appellee as “Mother,” and to the child by his initials. See TEX. FAM. CODE ANN. § 109.002(d) (West Supp.
2019); TEX. R. APP. P. 9.8(b).
       In a suit requesting termination of the parent-child relationship that is not filed by a

governmental entity, the trial court shall appoint an attorney ad litem unless the court finds

that the interests of the child will be represented adequately by a party to the suit whose

interests are not in conflict with the child’s interests. TEX. FAM. CODE ANN. § 107.021(a-

1) (West 2019).


       Accordingly, we abate this appeal and remand the cause to the trial court to

determine whether to appoint appellate counsel to represent Father pursuant to Section

107.021(a-1) of the Family Code. See In re A.G.D., No. 07-15-00201-CV, 2015 Tex. App.

LEXIS 6072, at *1-2 (Tex. App.—Amarillo June 16, 2015, order) (per curiam). Upon

remand, the trial court shall utilize whatever means it finds necessary to determine the

following:


       (1)    whether Father still desires to prosecute the appeal;

       (2)    whether Father is indigent; and

       (3)    whether counsel should be appointed to represent Father on appeal.


       Should the trial court appoint appellate counsel, the name, address, e-mail

address, telephone number, and state bar number of appointed counsel shall be provided

to the Clerk of this Court in an order of the court. The trial court shall also issue findings

of fact and conclusions of law addressing the foregoing subjects. A supplemental clerk’s

record containing the findings of fact and conclusions of law and any orders issued shall

be filed with the Clerk of this Court on or before March 2, 2020.


       It is so ordered.


                                                          Per Curiam

                                              2